UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 6, 2008 CARMAX, INC. (Exact name of registrant as specified in its charter) Virginia (State or other jurisdiction of incorporation) 1-31420 (Commission File Number) 54-1821055 (I.R.S. Employer Identification No.) 12800 Tuckahoe Creek Parkway Richmond, Virginia (Address of principal executive offices) 23238 (Zip Code) Registrant’s telephone number, including area code: (804) 747-0422 Not applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item Other Events The registrant issued a press release on August 6, 2008, announcing a decline in comparable store used unit sales in the first two months of the quarter ending August 31, 2008, and the company's decision to temporarily slow its store growth.The press release is being furnished as Exhibit 99.1 hereto and is incorporated by reference into this Item 8.01. Item Financial Statements and Exhibits (d) Exhibits 99.1 The following exhibit is being furnished pursuant to Item 8.01 above. Press release, dated August 6, 2008, issued by CarMax, Inc., entitled “CarMax Reports Decline in Comparable Store Used Unit Sales; Will Temporarily Slow Store Growth.” SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CARMAX, INC. (Registrant) Dated:August 6, 2008 By: /s/ Keith D. Browning Keith D. Browning Executive Vice President and Chief Financial Officer EXHIBIT INDEX Exhibit No. Description 99.1 Press release, dated August 6, 2008, issued by CarMax, Inc., entitled "CarMax Reports Decline in Comparable Store Used Unit Sales; Will Temporarily Slow Store Growth."
